[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiffs, Nicholas Caswell ppa Richard Caswell, Richard Caswell, individually and Judy Caswell, individually, filed a fourteen count amended complaint against the defendants, Bristol CT Page 9818 Hospital and Brian Hennessey, M.D., on May 16, 1996. On June 3, 1996, Bristol Hospital filed a motion to strike accompanied by a supporting memorandum of law seeking the court to strike counts two through seven of the plaintiffs' amended complaint on the ground of legal insufficiency.
The plaintiffs, on September 30, 1996, filed a third amended complaint. On October 1, 1996, Hennessey filed a motion to strike counts ten through fourteen of the plaintiffs' amended complaint accompanied by a memorandum in support on the ground of legal insufficiency. The plaintiffs filed a single objection to the defendants' motions to strike with a supporting memorandum of law on December 4, 1996.
The court denies both defendants' motions to strike without prejudice because said motions are directed at the second amended complaint. The plaintiffs have subsequently filed third amended complaint, thereby withdrawing the previously filed amended complaint. See Royce v. Westport, 183 Conn. 177, 179,439 A.2d 298 (1981) ("The filing of the amended pleading is a withdrawal of the original pleading."); Wilson v. Hryniewicz,38 Conn. App. 715, 718, 663 A.2d 1073, cert. denied, 235 Conn. 918,665 A.2d 610 (1995) ("When an amended pleading is filed, it operates as a waiver of the original pleading. The original pleading drops out of the case and although it remains in the file, it cannot serve as the basis for any future judgment. . . .").
Although the Motion to Strike is denied without prejudice, the defendant may refile motions directed at the plaintiff's third amended complaint.
ROBERT F. STENGEL JUDGE, SUPERIOR COURT